Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/02/2021 has been entered. Claims 1-3 and 6-8 have been amended. Claims 1-8 remain pending in the application. Rejections of claims 1-8 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Obviousness-Type Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process /file/ efs/quidance/eTD-info-l.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10643551 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Present application (15265964)			US Patent 10643551 B2
Claim 1
Claim 1
A method for driving a display, the method comprising:
A display device comprising:
receiving and storing compressed and divided image frame data by a memory
a memory configured to receive and store first data, obtained by dividing and compressing an image frame, to create stored data;
reading and decompressing the compressed and divided image frame data stored in the memory and forming decompressed data, by a decompressor;
a decompressor configured to read and decompress the data stored data in the memory to form decompressed data;
scanning the decompressed data and outputting scan result data, by a block scanner;
a block scanner configured to scan the decompressed data to produce block scanner output data;
storing the scan result data by a pattern buffer; and
a pattern buffer configured to store the block scanner output data; and
displaying an image corresponding to the scan result data on the display by a pattern generator,
a pattern generator configured to control a display to display an image, representing data of a pattern that corresponds to the block scanner output data, on the display,

wherein the memory is configured to provide an update flag signal in a first state if the memory receives the first data, 
outputting a decompressor enable signal and a memory enable signal in response to the update flag signal in the first state, by the pattern generator; 
the pattern generator is configured to output a decompressor enable signal and a memory enable signal in response to the update flag signal in the first state, and 
activating the decompressor by the decompressor enable signal;
the decompressor is activated by the decompressor enable signal, and
providing the update flag signal in a second state different from the first state by the memory if there is no image update; and 
wherein the memory is configured to provide the update flag signal in a second state different from the first state if there is no image update, 
deactivating the decompressor while the update flag signal is in the second state.
and the decompressor is deactivated while the update flag signal is in the second state.


As shown in the comparison above, the instant application claim is essentially same as the patent claim and is therefore an obvious variant thereof. 

Allowable Subject Matter
5.	Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to  a driving method of a display device. The closet prior arts, Funakubo (US 20050012645 A1), Ohkawa (US 20110228361 A1), and Sharma (US 20130222698 A1), individually or in combination, discloses a display device and a driving method of the display device similar to the claimed invention, but fails to teach the driving method comprising: providing the update flag signal in a second state different from the first state by the memory if there is no image update; and deactivating the decompressor while the update flag signal is in the second state.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691